DETAILED ACTION
This action is in response to the preliminary amendment filed 9/14/2020.  Claims 2-31 are pending.  Claim 1 has been cancelled.  Claims 2-31 are new.  Independent claims 2 and 19, and corresponding dependent claims are directed towards a system and method for reply ID generation for an electronic messaging system.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5-6, 15-16 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 12-15 of Collins et al. (U.S. Patent No. 7,610,345), in view of Williehadson et al. (US 2007/0142029 A1), internationally filed Jan. 28, 2004.  The motivation to combine being it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the messaging center hierarchy of Williehadson with the messaging system of Collins, such that messages received at a static message center are relayed to subordinate message centers, as it would advantageously reduce the load per message center, preventing bottlenecks, that can occur with a high volume of messages (Williehadson [0084]):
Application 16/902694
US Patent No. 7,610,345 + ***
Claim 2
Claims 1, 4 (receiver at recipient computer), Claim 9 (sender interface at second computer), Claim 7 (message server), Claim 13 (association of reply ID), Claim 15 (reply message, and associating sender of original message with reply ID)+
Williehadson ([0084] static messaging center relaying to subordinated centers; Fig. 7 showing networked message centers, sender and recipient mobile devices)
Claim 3
Claim 1 (displays at recipient computer)
Claim 5
Claim 8 (storing header and content)
Claim 6
Claim 15 (generating second reply ID)
Claim 15
Claim 14 (reply ID in header)
Claim 16
Claim 5 (header and content stored separate), Claim 7 (stored at server)
Claim 18
Claim 12 (message ID associating header and content)
Claim 19
Claims 1 (displays at recipient computer), 4 (receiver at recipient computer), Claim 9 (sender interface at second computer), Claim 7 (message server), Claim 13 (association of reply ID), Claim 15 (reply message, and associating sender of original message with reply ID)+
Williehadson ([0084] static messaging center relaying to subordinated centers; Fig. 7 showing networked message centers, sender and recipient mobile devices)
Claim 20
Claim 6 (no indication of message left after receipt)
Claim 21
Claim 8 (storing header and content)
Claim 22
Claim 15 (generating second reply ID)


Drawings
The drawings are objected to because: In [0010] of the specification “System 100 may include any number of computers, such as the two user computers 110 and 115”, however Fig. 1 item 100 points to an enclosed environment that does not include 110 or 115; and Fig. 13 item 1355 is not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [Abstract] l. 1 “includes a sender direct access client”; and [0008] “FIG. 12 illustrates an exemplary .	Appropriate correction is required.
Claim Objections
Claims 2, 16 and 19 are objected to because of the following informalities, shown with suggested amendments:  Claim 2 l. 15 “a reply generator to associate the closed message server” for grammar; and Claim 19 ll. 6-7 “to enable directing a reply electronic message back to the sender direct access client” for grammar.	Appropriate correction is required.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:	“an electronic message receiver to receive” in claim 2;	“a reply ID generator to generate” in claim 2;	“a reply electronic message receiver to receive” in claim 2; and	“a reply generator to associate” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-31 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 2 ll. 11, 13 and 16 recite the limitation “the electronic message” which lacks proper antecedent basis as it is unclear if the “electronic message” found at l. 2 or the “reply electronic message” found at l. 11 is being referenced.  For purposes of applying prior art the “an electronic message” limitation found at l. 2 has been construed as “an original electronic message” and further references to “the electronic message” are construed as referencing the “original electronic message”, unless “reply electronic message” is used.
Claim 3 ll. 3-4 recite the limitation “the electronic message receiver to receive the reply electronic message from the recipient direct access client” which is vague and indefinite as parent Claim 2 ll. 12-13 has two “receivers”: “an electronic message receiver” and “a reply electronic message receiver to receive the reply electronic message from the recipient” and it is apparent that the “reply electronic message receiver” is for receiving replies, not the “electronic message receiver”. For purposes of applying prior art the limitation has been construed as “the reply electronic message receiver to receive the reply electronic message from the recipient direct access client”.
Claim 19 ll. 10 and 12 recite the limitation “the electronic message” which lacks proper antecedent basis as it is unclear if the “electronic message” found at l. 2 or the “reply electronic message” found at l. 7 is being referenced.  For purposes of applying prior art the “an electronic message” limitation found at l. 2 has been construed as “an original electronic message” and further references to “the electronic message” are construed as referencing the “original electronic message”, unless “reply electronic message” is used.
Claims 3-18 and 20-31 incorporate the deficiencies of claims 2 and 19, respectively, through dependency, and are therefore also rejected.
Claim 20 ll. 1-4 recite the limitation “retaining no trace of the reply electronic message after a transmission of the reply electronic message on the sender computer, after transmission of the reply electronic message from the recipient direct access client to the closed message server” which is vague and indefinite as “after a transmission of the reply electronic message on the sender computer” contradict Claim 19 as the transmission occurs from recipient to the server.  For purposes of applying prior art the limitation has been construed as “retaining no trace of the reply electronic message on the recipient computer 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-3, 5-11, 14-15, 19, 21-27 and 30-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Williehadson et al. (US 2007/0142029 A1), internationally filed Jan. 28, 2004.
As to claim 2, Williehadson anticipates an electronic messaging system (Williehadson [0044] system) comprising:	a sender direct access client, associated with a sender of an electronic message and operationally hosted on a sender computer (Williehadson Fig. 1 item 200; [0047] first network unit can be computer or mobile unit sending a message; [0056]);	a relay server (Williehadson Fig. 7 item 700; [0084] static center 700 relays to subordinate centers 100); and	a closed message server, communicatively coupled to the sender computer, via the relay server, by a network (Williehadson Fig. 1 item 100 “Messaging Center” connected to item 200 first networking unit; [0047]; [0060] server 100; [0084] relay embodiment), the closed message server comprising:		an electronic message receiver (Williehadson Fig. 6 item 130 message analyzer; [0079]) to receive the electronic message from the sender direct access client, and directed to a recipient (Williehadson Fig. 1; [0047] first network unit 200 transmits message to second network unit 300 which is received at messaging center 100);		a reply ID generator (Williehadson Fig. 6 item 140 address information generator; [0080]) to generate a reply ID that is correlated with the sender of the electronic message (Williehadson [0051] generate temporary address based on stored transaction/session information; [0048] transaction/session information stored with sender identifier), the reply ID to enable the electronic messaging system to direct a reply electronic message back to the sender of the electronic message (Williehadson [0053] temporary address used in message sent to recipient which may reply using the temporary address);		a reply electronic message receiver (Williehadson Fig. 6 item 130 message analyzer; [0079]) to receive the reply electronic message from the recipient (Williehadson [0053] recipient responds to received message having temporary address; [0054] message center receives response message with temporary address), and to identify the sender of the electronic message using the reply ID (Williehadson [0054] extract transaction/session information from temporary address and retrieve stored sender identifier); and		a reply generator (Williehadson Fig. 6 item 170 message processor; [0082]) to associate reply content, of the reply electronic message, with the sender of the electronic message (Williehadson [0055] messaging center generates a second response message to sender with payload of original response message).
As to claim 3, Williehadson discloses the invention as claimed as described in claim 2, including comprising a recipient direct access client, associated with the recipient and operationally hosted on a recipient computer (Williehadson Fig. 1 item 300; [0047] second network unit can be computer or mobile unit; [0053] second network unit receiving a message; [0057]), the reply electronic message receiver to receive the reply electronic message from the recipient direct access client (Williehadson [0053] recipient responds to received message having temporary address; [0054] message center receives response message with temporary address), and to direct the reply electronic message to the reply generator (Williehadson [0055] messaging center generates a second response message to sender with payload of original response message).
As to claim 5, Williehadson discloses the invention as claimed as described in claim 2, including further comprising a message storage module to store the reply content and corresponding header information, for display to the sender (Williehadson [0065] message stored at server database).
As to claim 6, Williehadson discloses the invention as claimed as described in claim 2, including wherein the reply ID generator is further to generate a further reply ID that is correlated with the recipient of the electronic message (Williehadson [0077] embodiment where both recipient and sender are anonymously communicating via temporary identifiers).
As to claim 7, Williehadson discloses the invention as claimed as described in claim 2, including wherein the reply ID comprises a randomly generated number (Williehadson [0067] portion of temporary identifier is dummy numbers; [0011] random temporary addresses).
As to claim 8, Williehadson discloses the invention as claimed as described in claim 2, including wherein the reply ID is correlated with the sender of the electronic message in a lookup table (Williehadson [0081] temporary address and sender identifier stored as data entry in database).
As to claim 9, Williehadson discloses the invention as claimed as described in claim 2, including wherein the closed message server establishes a session (Williehadson [0047] receive message and generate session/transaction information) having a session ID with the sender direct access client (Williehadson [0061] generate transaction identifier; [0047] transaction is session), and stores information regarding the session  and the reply ID (Williehadson [0048] transaction/session information stored with sender identifier in database; [0020] transaction information is part of temporary address).
As to claim 10, Williehadson discloses the invention as claimed as described in claim 9, including wherein the closed message server retains the reply ID in memory (Williehadson [0081] temporary address and sender identifier stored as data entry in database), and associates the session ID with the reply ID (Williehadson [0020] transaction information is part of temporary address).
As to claim 11, Williehadson discloses the invention as claimed as described in claim 9, including wherein the closed message server determines the reply ID for the electronic message using the session ID (Williehadson [0020] transaction information is part of temporary address; [0051] generate temporary address based on stored transaction information; [0047] transaction information is session information).
As to claim 14, Williehadson discloses the invention as claimed as described in claim 2, including wherein the reply ID generator is to generate a respective reply ID for each of a plurality of electronic messages, regardless of whether the sender is common among the plurality of electronic messages (Williehadson [0056] group of users or clients; [0076] deleting transaction information from database upon delivery of response message to sender would require generation of new data including new temporary address upon delivery of new message).
As to claim 15, Williehadson discloses the invention as claimed as described in claim 2, including wherein the reply generator is to include the reply ID within header information of the electronic message (Williehadson [0072] sender address is temporary address).
As to claim 19, Williehadson anticipates a method to process electronic messages (Williehadson [0044] method), the method comprising:	receiving an electronic message at a closed message server (Williehadson Fig. 1 item 100 “Messaging Center” connected to item 200 first networking unit; [0047] first network unit 200 transmits message to second network unit 300 which is received at messaging center 100; [0060] server 100), via a relay server (Williehadson Fig. 7 item 700; [0084] relay embodiment - static center 700 relays to subordinate centers 100) and from a sender having a sender direct access client hosted on a sender computer (Williehadson Fig. 1 item 200; [0047] first network unit can be computer or mobile unit sending a message; [0056]), the electronic message being directed to a recipient having a recipient direct access client hosted on a recipient computer (Williehadson Fig. 1 item 300; [0047] second network unit can be computer or mobile unit; [0053] second network unit receiving a message; [0057]);	generating a reply ID that is correlated with the sender of the electronic message (Williehadson [0051] generate temporary address based on stored transaction/session information; [0048] transaction/session information stored with sender identifier), the reply ID to enable directing a reply electronic message back to the sender direct access client (Williehadson [0053] temporary address used in message sent to recipient which may reply using the temporary address);	receiving the reply electronic message from the recipient direct access client hosted on the recipient computer (Williehadson [0053] recipient responds to received message having temporary address; [0054] message center receives response message with temporary address);	identifying the sender of the electronic message using the reply ID (Williehadson [0054] extract transaction/session information from temporary address and retrieve stored sender identifier); and	associating reply content, included within the reply electronic message, with the sender of the electronic message (Williehadson [0055] messaging center generates a second response message to sender with payload of original response message).
As to claim 21, Williehadson discloses the invention as claimed as described in claim 19, including comprising storing the reply content and corresponding header information, for display to the sender (Williehadson [0065] message stored at server database).
As to claim 22, Williehadson discloses the invention as claimed as described in claim 19, including comprising generating a further reply ID that is correlated with the recipient of the electronic message (Williehadson [0077] embodiment where both recipient and sender are anonymously communicating via temporary identifiers).
As to claim 23, Williehadson discloses the invention as claimed as described in claim 19, including wherein the reply ID comprises a randomly generated number (Williehadson [0067] portion of temporary identifier is dummy numbers; [0011] random temporary addresses).
As to claim 24, Williehadson discloses the invention as claimed as described in claim 19, including wherein the reply ID is correlated with the sender of the electronic message in at least one of a database (Williehadson [0081] temporary address and sender identifier stored as data entry in database), a lookup table (Williehadson [0081] temporary address and sender identifier stored as data entry in database) and an entry in a file system.
As to claim 25, Williehadson discloses the invention as claimed as described in claim 19, including comprising establishing a session (Williehadson [0047] receive message and generate session/transaction information) having a session ID between the closed message server and the sender direct access client (Williehadson [0061] generate transaction identifier; [0047] transaction is session), and storing information regarding the session and the reply ID (Williehadson [0048] transaction/session information stored with sender identifier in database; [0020] transaction information is part of temporary address).
As to claim 26, Williehadson discloses the invention as claimed as described in claim 25, including comprising retaining the reply ID in memory of the closed message server (Williehadson [0081] temporary address and sender identifier stored as data entry in database), and associating the session ID with the reply ID (Williehadson [0020] transaction information is part of temporary address).
As to claim 27, Williehadson discloses the invention as claimed as described in claim 25, including comprising determining the reply ID for the electronic message using the session ID (Williehadson [0020] transaction information is part of temporary address; [0051] generate temporary address based on stored transaction information; [0047] transaction information is session information).
As to claim 30, Williehadson discloses the invention as claimed as described in claim 19, including comprising generating a respective reply ID for each of a plurality of electronic messages, regardless of whether the sender is common among the plurality of electronic messages (Williehadson [0056] group of users or clients; [0076] deleting transaction information from database upon delivery of response message to sender would require generation of new data including new temporary address upon delivery of new message).
As to claim 31, Williehadson discloses the invention as claimed as described in claim 19, including comprising including the reply ID within header information of the electronic message (Williehadson [0072] sender address is temporary address).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williehadson et al. (US 2007/0142029 A1), internationally filed Jan. 28, 2004, in view of Neumann et al. (US 2006/0041761 A1), filed Aug. 17, 2004.
As to claim 4 and 20, Williehadson substantially discloses the invention as claimed as described in claims 3 and 19, respectively, including transmission of the reply electronic message to the closed message server (Williehadson [0053] recipient responds to received message having temporary address; [0054] message center receives response message with temporary address).	Williehadson fails to explicitly disclose wherein the recipient computer retains no trace of an electronic message after a transmission of the electronic message.	Neumann describes a system for secure computing using defense-in-depth architecture.	With this in mind, Neumann discloses wherein the recipient computer retains no trace of information (Neumann [0080] thin client prevention of writing data locally).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the defense-in-depth thin client architecture of Neumann with the message management system of Williehadson, such that all user data including any message log information is prevented from being stored locally, as it would advantageously prevent lapse in data security by allowing local storage of remotely accessed sensitive data (Neumann [0006]).
Claims 12-13 and 28-29 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Williehadson et al. (US 2007/0142029 A1), internationally filed Jan. 28, 2004, in view of Malik (US 2003/0229668 A1), published on Dec. 11, 2003.
As to claims 12 and 28, Williehadson substantially discloses the invention as claimed as described in claims 10 and 25, respectively, including wherein the closed message server deletes the reply ID from memory based on a predetermined amount of time (Williehadson [0081] delete entry having temporary address on time-to-live expiration).	Williehadson fails to explicitly disclose determining the recipient has failed to retrieve the electronic message within a predetermined amount of time.	Malik describes a method for delivering time sensitive messages over a distributed network.	With this in mind, Malik discloses determining the recipient has failed to retrieve the electronic message within a predetermined amount of time (Malik [0019] e-mail message is deleted from message server if time for the recipient to retrieve e-mail expires).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the e-mail expiration of Malik with the message management system of Williehadson, such that the temporary address is deleted if the message is not received by the recipient before expiration, as it would advantageously prevent wasteful storage of obsolete messages (Malik [0004]).
As to claims 13 and 29, Williehadson substantially discloses the invention as claimed as described in claims 10 and 25, respectively, including wherein the closed message server deletes the association between the session ID and the reply ID based on a predetermined amount of time (Williehadson [0081] delete entry having temporary address (which includes transaction information) on time-to-live expiration).	Williehadson fails to explicitly disclose determining the recipient has failed to retrieve the electronic message within a predetermined amount of time.	Malik discloses determining the recipient has failed to retrieve the electronic message within a predetermined amount of time (Malik [0019] e-mail message is deleted from message server if time for the recipient to retrieve e-mail expires).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the e-mail expiration of Malik with the message management system of Williehadson, such that the temporary address and transaction information is deleted if the message is not received by the recipient before expiration, as it would advantageously prevent wasteful storage of obsolete messages (Malik [0004]).
Claims 16-18 are is rejected under 35 U.S.C. 103(a) as being unpatentable over Williehadson et al. (US 2007/0142029 A1), internationally filed Jan. 28, 2004, in view of Bolosky et al. (US 2006/0271784 A1), filed May 27, 2005.
As to claim 16, Williehadson substantially discloses the invention as claimed as described in claim 15, including wherein closed message server stores the header information and message content of the electronic message (Williehadson [0065] header and/or payload stored in database).	Williehadson fails to explicitly disclose where the header information and message content are stored separately.	Bolosky describes efficient processing of time-bounded messages.	With this in mind, Bolosky discloses where the header information and message content are stored separately (Bolosky [0031] storage by server of header data separately from message bodies).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the separate storage of message headers and message bodies of Bolosky with the message management system of Williehadson, such that the headers and bodies of messages are stored separately, as it would advantageously optimize the processing of message bodies and headers independently from each other (Bolosky [0031]).
As to claim 17, Williehadson and Bolosky disclose the invention as claimed as described in claim 16, including wherein the header information and the message content of the electronic message are stored in at least one of separate files, separate databases (Williehadson [0049] storing linked data in different databases; Bolosky [0031] storage by server of header data separately from message bodies) and separate tables (Williehadson [0049] storing linked data in different locations in same database; Bolosky [0031] storage by server of header data separately from message bodies).
As to claim 18, Williehadson and Bolosky disclose the invention as claimed as described in claim 16, including comprising a message ID generator to generate a message ID, the closed message server to maintain a correspondence between the message content and the header information of the electronic message using the message ID (Williehadson [0049] pointer between data stored in different databases; [0031] storage by server of header data separately from message bodies).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry et al. “Off-the-record Email System” is related to e-mail traceability.
Judge et al. (EP 2 562 986 B1) is related to deleting messages after viewing.
Zondervan (US 7,030,730 B1) is related to electronic message formatting.
Griffin et al. (US 7,072,941 B2) is related to chat based communications.
White et al. (US 2007/0190978 A1) is related to messages sent between mobile devices.
Kadyk et al. (US 2002/0099727 A1) is related to separation of e-mail into parts by server and separate delivery of those parts to a client.
Clary et al. (US 6,798,907 B1) is related to transmitting handwritten data as a message between clients via a server.
LeVasseur et al. (US 9,864,865 B2) is related to securing electronic mail.
Mansutti et al. (US 2007/0171907 A1) is related to placement of a temporary identifier in a message rather than content.
Vill et al. (US 2006/0168010 A1) is related to filtering electronic messages by a temporary identifier that is included in the message.
Backholm et al. (US 11,290,416 B2) is related to a messaging center using temporary identifiers during encryption.
Dorrance et al. (US 6,430,598 B1) is related to deleting messages from a server.
Deng et al. (US 6,711,553 B1) is related to preventing local storage of decrypted document information.
Hartselle et al. (US 8,364,764 B2) is related to self-destructing e-mail messages that destruct at the recipient or server upon viewing or after a specified period.
Nelson (US 6,262,736 B1) is related to storing e-mail sections separately.
Kawaji (US 2005/0198166 A1) is related to storing header and message content separately.
Kobayashi et al. (US 2007/0116001 A1) is related to reception of a header and packet in a separate manner and reassembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492